SMITH, J.,
delivered the opinion of the court.
With full knowledge of the fact that the jewelry delivered him by tbe Equitable Manufacturing Company was not of tbe character and quality ordered by him, and after some of it, which bad been sold to his customers, had been returned to him •as worthless, appellee failed to exercise his right to reject the jewelry, but executed the notes sued on. The peremptory instruction, therefore, requested by appellant, should have been given.

Reversed and remanded.